LAW OFFICE OF CHARLES A. HIGGS
NYC: 450 Lexington Ave. FL 4, New York, NY 10017
White Plains: 75 S. Broadway Suite 429, White Plains, NY 10601
(917) 673-3768//Charles@FreshStartEsq.com

   Dated: February 14, 2021


   Re: Status Letter
   In re: Willemma Corp/Bankr. Case No. 20-23291(SHL)


   Dear Judge Lane,

           I am the attorney for Willemma Corp., the Debtor in the above Subchapter V, Chapter 11
   bankruptcy case. Please allow this letter to serve as the status letter under Section 1188(c) of the
   Bankruptcy Code. In accordance with Section 1188(c) below is a status of the steps the Debtor has taken and
   will undertake to attain a consensual plan of reorganization in this case:

            The Debtor has continued operating its antique resale business during this bankruptcy case. The
   Debtor and its counsel, attended the IDI, and the 341 meeting. The proof of claim bar date is set for
   tomorrow, February 16, 2021. On February 12, 2021 the Debtor's largest creditor, JP Morgan Chase Bank
   filed a proof of claim in the amount of $102,944.85. The Debtor is anticipating that several other smaller
   claims will be filed by other creditors. Debtor, through its counsel, had some initial discussions with JP
   Morgan Chase earlier in the case; and intends to have more concrete discussions once the proof of claims bar
   date passes. Based on the initial discussion, it appears that a consensual resolution of the JP Morgan Chase
   claim, while not a certainty, is a possibility. I hope to have further discussions with JP Morgan Chase Bank in
   the next few days to try and further explore resolution and to narrow down the potential sticking points. The
   Debtor will also seek consensual resolution of any other timely filed claims. The Debtor intends to have a
   proposed Chapter 11 plan filed in the near future and it is anticipated that this case will move quickly once
   the bar date has passed.


        As always, thank you for your time and have a great day.

        Sincerely,

        /s/ Charles A. Higgs
